Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Group I without traverse has been received.

Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 22’s “detachable” (claim 21) and ”same fluid level” limitations appears to indicate that this claim is directed to a species not originally presented (i.e. presented before mailing of the restriction on 7/7/22).  The originally filed claims are directed to species which a detachable container is a sealed container with a seal that is insertable into a socket per claim 2, such not suggestive of the same fluid level.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is  withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 1-17,21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 7, how is a lip defined?  None is apparent in the drawings.  No description is provided in the specification
As to claim 3, this claim calls for “a first set of compartments” (line 2), “at least one first compartment” and “at least one second compartment”.  How many compartments are in this claim?  Are the first and second compartments part of the “first set”, or are there a total of at least 4 (i.e., sum of “compartment”, first compartment and second compartment)?
As to claim 4, lines 1-2 state that the collector comprising the sleeve; yet lines 2-last structurally/geometrically distinguish the sleeve from the collector of which the sleeve is a part of.  Such is not consistent.  What structure is the sleeve “disposed either inside or outside the collector”?  
As to claim 4, “said vessel” (line 4) lacks antecedent basis. 
As to claim 8, the 2 steps of “providing” (line 2, claim 7; and line 2, claim 8) appear to be the same single step, as the collector comprises the socket.  As such, 2 steps are not consistent with the specification.
As to claim 8, the steps of “providing a socket” is confusing, as base claim 7 inherently does such as the collector is disclosed as including the socket.  As such, claim 8 is claiming the same step twice.
As to claim 10, line 2 calls for proving the collector with a hollow sleeve, while claim 7 provides a different step of providing a collector.  As the collector is disclosed as including the sleeve, claim 10 calls for providing the same sleeve twice.  
As to claim 12 “said vessel” lacks antecedent basis.  Is this claim incorrectly dependent upon claim 11?
As to claim 13, what do the “a detachable container” and “a mechanism” (line 2 from last) correspond to in the specification and/or drawings?  Para 24 suggests that they may be the same element (i.e. “sampler container utilizes a pipette-mechanism”), but the claims call for separate structural elements.  Even Para 44 depicts that the container is provided with a mechanism to extract fluid from the sleeve, but again, the claim calls for separate structural elements. 
As to claim 16, what does “said detachable container is characterized by a transparent face” correspond to in the specification or drawings?   Note that claim 6 relates such transparent face to a “receptacle” (line 2 from last, claim 6), and not a detachable container.  Does the examined species with the detachable container (sealed container with seal, which is inserted into the socket) have a transparent face for imaging of urine or sensor?  If so, where is support for such?
As to claim 22, where does anything in either specification or drawings relate the “same fluid level” to the container and collector?  This claim may be directed to a species that’s distinct/independent from species specifically provided in the claims that were originally presented. 

Claim(s) 1,7,21,13 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lipinsky et al 2014/0276214.
As to claims 1,7,13, Lipinsky teaches (Figure 9) a collector 62 and mechanism (64, or 64/62) to extract sample from the inside of collector 62.
Either the collector is of the nature of Figure 3, which collector has a lip for mounting, or in the alternative, Figure 3 suggest mounting connector 62 with a sample lip.
As to claim 21, container 64 is detachable.

Claim(s) 1,3,7,9,21,13 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Paasch et al 2006/0184064.
As to claims 1,7, Paasch et al 2006/0184064 teach (Figures 3a,1) a system, including: collector 14 configured to fit on a toilet with a lip 13; and mechanism (either 16, top portion of dam 30, or container 16) configured to extract sample of urine. 
	As to claims 3,9, 

    PNG
    media_image1.png
    269
    436
    media_image1.png
    Greyscale

As to claim 21, note the detachable container 16.
As to claim 13, Paasch et al 2006/0184064 teach (Figures 3a,1) a system, including: collector 14 configured to fit on a toilet with a lip 13; container 16; and mechanism (either 16, top portion of dam 30) configured to extract sample of urine into the container 16. 

Claim(s) 1,7 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over House 2004/0241052.
As to claims 1,7, House teaches (Figure 5) a system, including: collector 60,16,20 with lip 60 extension, the collector configured to fit on top or partially inside a toilet; and mechanism 70 to extract sample from inside the collector.  In the alternative,  House teaches (Figure 5) a system, including: collector 60,16,20,k70 with lip 60 extension, the collector configured to fit on top or partially inside a toilet; and mechanism 42 to extract sample from inside the collector.





Claim(s) 1,2,3,7,8,9,21,13 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cawood 4,557,274.
As to claims 1,7, Cawood ‘274 teaches a collector 1 with legs 15, the collector above a toilet.  There is mechanism (16,27,29; or 18,16) to extract sample from the inside of the collector.  Either the leg 15 are on the toilet, or one of ordinary skill would place the legs on the toilet as the Reference teaches positioning the device above the toilet.  The legs are as much a lip as claimed.  
As to claim 13, elements (16,24 or 16,24,26) provide for a mechanism to extract sample from the collector.
As to claim 2, note the socket 30 and inserted sealed container 29 in Figures 1,3.
As to claims 3,9,
	
    PNG
    media_image2.png
    429
    399
    media_image2.png
    Greyscale

As to claim 8, note the socket 30 and sealed container 29,28.
As to claim 21, note the container 29.

Claim(s) 17 is rejected under 35 U.S.C. 103 as obvious over Cawood 4,557,274 as applied against claim 13, and further in view of Cawood GB 20162313.
As to claim 17, Cawood GB 2162312 employs (Figure 12) a piston employing element to draw a urine sample, suggestive of employing a piston element to vacuum a sample from Cawood’s liquid 25.  Such involved replacing Cawood’s needle with a ling.

Claims 1,2,3,4,5,6,7,8,10,11,12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 10,11,12,13,14,15,1,2,4,5,6 of copending Application No. 16/094,665. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1,2,3,4,5,6,7,8,10,11,12 of the application is merely broader than corresponding claims 10,11,12,13,14,15,1,2,4,5,6 of ‘665.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2855